 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ZWIRN,                                      No. 2: 19-cv-01173-TLN-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    A. RUGGIERO,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, initiated this action in the Amador Superior

18   Court on February 21, 2017. (See ECF No. 1.) On June 25, 2019, Defendant Ruggiero removed

19   the action, pursuant to 28 U.S.C. § 1441, on the grounds that Plaintiff raises a federal question.

20   (Id.) The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

21   636(b)(1)(B) and Local Rule 302.

22          On August 1, 2019, the magistrate judge filed findings and recommendations herein

23   which were served on all parties and which contained notice to all parties that any objections to

24   the findings and recommendations were to be filed within fourteen (14) days. (ECF No. 5.)

25   Plaintiff was re-served with the Findings and Recommendations on August 21, 2019, following

26   Plaintiff’s Request for Status. (See ECF No. 6.) Neither party has filed objections to the Findings

27   and Recommendations.

28   ///
                                                        1
 1           Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

 2   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 4   1983); see also 28 U.S.C. § 636(b)(1). Having reviewed the file under the applicable legal

 5   standards, the Court finds the Findings and Recommendations to be supported by the record and

 6   by the magistrate judge’s analysis.

 7           Accordingly, IT IS HEREBY ORDERED that:

 8           1. The Findings and Recommendations, filed August 1, 2019 (ECF No. 5), are adopted in

 9   full; and

10           2. This action is REMANDED to the Amador County Superior Court.

11           IT IS SO ORDERED.

12   Dated: October 29, 2019

13

14

15
                                   Troy L. Nunley
16                                 United States District Judge

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
